Exhibit 10.7

The PMI Group, Inc. Board of Directors

Summary of Compensation Arrangements Applicable to Non-Employee Directors

Effective May 21, 2009

Directors who are employees of The PMI Group, Inc. (“PMI”) or its subsidiaries
do not receive additional compensation for their services as directors.

Annual Cash Retainers

Annual cash retainer fees for non-employee directors are set forth in the
following table. Annual retainer fees are paid in quarterly installments.

 

Board Members

   $ 60,000

Chair of the Audit Committee

   $ 15,000

Each Chair of the Compensation, and Governance and Nominating Committees

   $ 10,000

Presiding Director

   $ 15,000

Members of the Audit Committee

   $ 15,000

Members of the Compensation, and Governance and Nominating Committees

   $ 10,000

Board Meeting Fees

Non-Employee Directors receive a $1,500 cash meeting fee for each meeting of the
Board of Directors attended after the first five meetings of each calendar year.

Equity–Based Compensation

Non-employee directors also receive quarterly, non-discretionary stock unit
grants pursuant to the PMI Amended and Restated Equity Incentive Plan (“Equity
Plan”). The quarterly grants consist of that number of stock units which, when
multiplied by the closing market price per share of our common stock on the date
of the award, equals $4,000, subject to a limit of 2,500 stock units per
director per quarter. Pursuant to the terms of the Equity Plan, the grants are
made the first business day on or after the fifteenth of each of January, April,
July and October. The stock units, which accrue dividends expressed in units
when dividends are paid on PMI common stock, vest upon the earlier of cessation
of Board service due to retirement, death, disability,

 

1



--------------------------------------------------------------------------------

resignation or non-reelection to the Board, or the fifth anniversary of the
award date. Upon vesting, the units are paid in shares of common stock, on the
basis of one share for each stock unit. In addition, a non-employee director may
elect to defer the payout of his or her stock units in accordance with the
Equity Plan.

Pursuant to the Non-Employee Director Phantom Stock Plan, non-employee directors
receive quarterly grants of phantom stock with a market value of $8,500 per
grant plus the dollar value of any shortfall below $4,000 in the initial value
of quarterly stock units granted on that date. The phantom stock is subject to
vesting at the earlier of five years from grant or upon cessation of Board
service. The grant dates are the same as those for the directors’ stock units.
Shares of phantom stock are considered to have the same market value as shares
of our common stock. The phantom stock, which accrues dividend equivalents when
dividends are paid on PMI common stock, is settled in cash.

Other Arrangements

Under PMI’s 2005 Directors’ Deferred Compensation Plan (which also refers to its
predecessor plan), each non-employee director may defer receipt of his or her
cash retainer fees. The minimum permitted deferral is $5,000. All amounts
deferred are deemed to be invested in phantom shares of our common stock. On any
date, the value of each share of phantom stock will equal the fair market value
of a share of our common stock, including reinvestment of any dividends. At the
time a director makes a deferral election, he or she must also elect the time
and method for payment of the deferred amounts. Phantom shares of our common
stock are paid in cash.

All directors have entered into indemnification agreements with the Company
pursuant to which the Company is obligated to provide defense and
indemnification, including advancement of expenses, in the event that certain
claims are asserted against the covered individuals. The Company also provides
directors’ and officers’ liability insurance for its directors and officers.
Directors are also reimbursed for reasonable expenses relating to their
attendance at Board and committee meetings and continuing director education.

 

2